Exhibit 10.36

[ENTREMED Letterhead]

Affymax, Inc.
4001 Miranda Avenue
Palo Alto, California 94304

February 23, 2007

Attn:

Chris Dammann
VP, Business Development

 

 

 Re:

Seventh Extension of Letter Agreement

Dear Chris:

        I am writing with reference to the Letter Agreement between Affymax,
Inc. (“Affymax”) and EntreMed, Inc. (“EntreMed”) dated as of September 20, 2004
(together with each of the exhibits thereto, as amended, the “Letter Agreement”)
and the related First Extension Letter dated as of August 23, 2005 between
Affymax and EntreMed (the “First Extension Letter”), pursuant to which EntreMed
and Affymax agreed to extend the Term of the Letter Agreement to December 31,
2005, and the subsequent Second Extension Letter dated as of December 19, 2005
between Affymax and EntreMed (the “Second Extension Letter”), pursuant to which
EntreMed and Affymax agreed to further extend the Term of the Letter Agreement
to February 28, 2006, and the subsequent Third Extension Letter dated as of
February 28, 2006 between Affymax and EntreMed (the “Third Extension Letter”),
pursuant to which EntreMed and Affymax agreed to further extend the Term of the
Letter Agreement to May 31, 2006, and the subsequent Fourth Extension Letter
dated as of May 24, 2006 between Affymax and EntreMed (the “Fourth Extension
Letter”), pursuant to which EntreMed and Affymax agreed to further extend the
Term of the Letter Agreement to August 31, 2006, and the subsequent Fifth
Extension Letter dated as of August 23, 2006 between Affymax and EntreMed (the
“Fifth Extension Letter”), pursuant to which EntreMed and Affymax agreed to
further extend the Term of the Letter Agreement to November 30, 2006 and the
subsequent Sixth Extension letter dated as of November 27, 2006 between Affymax
and EntreMed (the “Sixth Extension Letter”), pursuant to which EntreMed and
Affymax agreed to further extend the Term of the Letter Agreement to February
28, 2007.  All capitalized terms used but not defined herein shall have the
meaning given to such terms in the Letter Agreement.

        As both parties would like to continue the Research Collaboration under
the Letter Agreement, pending our current negotiations relating to a
Co-Development Agreement, the Term of the Letter Agreement is agreed to be
further extended to May 31, 2007. Both Affymax and EntreMed acknowledge and
agree that, except as otherwise set forth in herein, all terms and conditions of
the Letter Agreement, the First Extension Letter, the Second Extension Letter,
the Third Extension Letter, the Fourth Extension Letter, the Fifth Extension
Letter and the Sixth Extension Letter would remain unchanged and in full force
and effect.

        Please confirm your agreement to extend the Term of the Letter Agreement
(including, without limitation, the period to enter into a Co-Development
Agreement) to May 31, 2007, by countersigning this Letter and returning the
countersigned letter to EntreMed.

Very truly yours,

 

 

 

 

 

EntreMed, Inc.

 

 

 

 

 

By:

/s/  MARC CORRADO

 

 

Name: Marc Corrado

Title: Vice President Corporate Development

ACCEPTED AND AGREED:

 

 

 

 

 

Affymax, Inc.

 

 

 


--------------------------------------------------------------------------------


 

By:

 

/s/  CHRIS DAMMANN

 

 

 

Name:
Title:
Date:

EntreMed, Inc. / 9640 Medical Center Drive / Rockville, MD 20850
240.864.2600 phone / 240.864.2601 fax


--------------------------------------------------------------------------------